INGRAM, Judge.
Betty Ann and Roland W. Hollaway were divorced in Marshall County on May 1, 1987. After an ore tenus hearing, the court awarded to Betty Ann, as division of property and alimony in gross, $10,000 and attorney’s fees in the amount of $1,250. The husband appeals the decision of the trial court.
The issue on appeal is whether the trial court abused its discretion in the division of property, alimony in gross, and award of attorney’s fees to the wife.
The division of property is within the sound discretion of the trial court. We will not reverse on appeal except where such discretion was plainly and palpably abused. Golson v. Golson, 471 So.2d 426 (Ala.Civ.App.1985). We note that in a divorce case, where evidence is heard ore tenus, the judgment appealed from is presumed correct. If that judgment is supported by legal evidence, it cannot be altered on appeal unless the trial court’s decision was palpably wrong. Sayles v. Sayles, 495 So.2d 1131 (Ala.Civ.App.1986).
The husband contends that the trial court abused its discretion because the award of alimony and attorney’s fees should not “cripple the husband by compelling him to sacrifice his property,” citing Wells v. Wells, 428 So.2d 88 (Ala.Civ.App.1983). We, however, find no merit in this argument. The record reveals that the husband has ample assets, as well as the ability to earn a substantial income.
Attorney’s fees are also a matter of judicial discretion. Tidwell v. Tidwell, 379 So.2d 614 (Ala.Civ.App.1980). The record reveals that the husband had adequate resources from which to pay the attorney’s fees. We are not able to say that the lower court erred to reversal in its award.
This case is affirmed.
AFFIRMED.
BRADLEY, P.J., and HOLMES, J., concur.